DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
Applicant’s amendment, filed 08/26/2022, for application number 16/922,066 has been received and entered into record. Claims 1, 13, and 14 have been amended. Therefore, claims 1-21 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-6, 8, 10, 13-15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al. US Publication No. 2019/0033956 (hereinafter Tsao) in view of Ochiai et al. WIPO Publication No. 2019/167513 (hereinafter Ochiai, Ochiai US Publication No. 2020/0386806 will be cited as a translation).

In reference to claim 1, Tsao discloses a processor-implemented method performed by an electronic apparatus (Tsao Fig. 1, par. 34 and Fig 2, Para 40 Lines 1-3; Tsao discloses a method to determine the minimum working voltage of the CPU, Applicant Specification Para 3 defines the low supply voltage as the voltage at which a semiconductor chip operates normally, which is a minimum operating voltage) comprising:
determining a second voltage (Tsao Para 63 Lines 2-3, V--I being the second voltage) obtained by reducing a first voltage (Tsao Para 63 Lines 2-3, Vi-1 being the first voltage) by a voltage having a preset magnitude (Tsao Para 63 Lines 7-13 shows the difference in voltages Vi and Vi-1 may be set, see also Fig. 3);
controlling a target semiconductor chip (Tsao Para 53 Lines 6-11, the CPU being the target semiconductor chip) such that the target semiconductor chip performs a preset target task (Tsao Para 88 Lines 1-4 have the foregoing methods implemented “by using instructions in a form of software” [instructions are a preset task], the foregoing methods being determining the voltage of a processor in the embodiments of the prior art as shown in Tsao Para 75 Lines 1-4) based on the second voltage (Tsao Para 57 Lines 6-10, the current voltage referencing V--I Is used to obtain the testing result----);
determining whether a result of the target task is the same as a reference result preset for the target task (Tsao Fig. 3 step S240 and Para 53 Lines 8-11 obtain a testing result eigenvalue Ti after running the task then Fig. 3 step S250 compares the testing result Ti  with a preset value); and
determining the first voltage as being a low supply voltage of the target semiconductor chip, in response to the result differing from the reference result (Tsao Para 57 Lines 14-19).
Tsao discusses the concerns of aging phenomenon in the electronic device and providing a solution to overcome issue relating to aging of the electronic device (Tsao Par. 4-5 and 8).  However, Tsao does not explicitly teach:
estimating a residual life expectancy of the target semiconductor chip, based on the low supply voltage of the target semiconductor chip;
Increasing the residual life expectancy of the target semiconductor chip by adjusting a task schedule for the target semiconductor chip based on a degree of degradation of the target semiconductor chip, the degree of degradation being measured based on the low supply voltage of the target semiconductor chip.
In the analogous art semiconductor apparatuses, Ochiai determines lifetime expectancy of a semiconductor device (abstract) in addition to teaching: 
estimating a residual life expectancy of the target semiconductor chip, based on the low supply voltage of the target semiconductor chip (Ochiai Para 38-39 describes a remaining lifetime formula for a semiconductor chip, including an activation energy [activation energy is the energy necessary to activate the chip, in other words a minimum operating voltage necessary to activate the chip which is the low supply voltage as defined by Applicant Specification Para 3]). 
Increasing the residual life expectancy of the target semiconductor chip by adjusting a task schedule for the target semiconductor chip based on a degree of degradation of the target semiconductor chip, the degree of degradation being measured based on the power supply voltage of the target semiconductor chip (Ochiai Fig. 3E shows an increase in lifetime of the semiconductor chip after L1 is passed, reflective of Fig. 2 Step S205-S206 switching to life-prolonging driving mode [adjusting a task based on degradation of the chip]. Ochiai Para 4 describes a threshold voltage increase due to degradation, indicating that the degree of degradation has increased.) 
It would have been obvious to one of ordinary skill in the art having the teachings of Tsao and Ochiai before him before the effective filing date of the claimed invention to have modified Tsao to incorporate the teachings of Ochiai. One of ordinary skill in the art would know to modify Tsao’s teachings to estimate residual life expectancies of semiconductor chips to attempt to increase the remaining lifetime of the semiconductor apparatus (Ochiai Para 6).

In reference to claim 2, modified Tsao teaches the method of claim 1, in addition to teaching:
wherein the target semiconductor chip comprises one or more processors of the electronic apparatus or one or more processors of another electronic apparatus (Tsao Fig 2 CPU and Auxiliary Processor, Para 40 Lines 1-3).


In reference to claim 4, modified Tsao teaches the method of claim 2, in addition to teaching:
wherein the one or more processors comprise a central processing unit (CPU) (Tsao Fig. 2 CPU and Para 40 Lines 1-3). 

In reference to claim 5, modified Tsao teaches the method of claim 1, in addition to teaching:
wherein the target semiconductor chip comprises a memory of the electronic apparatus or a memory of another electronic apparatus (Tsao Para 38 Lines 2-4 “the storage unit may be a static random access memory… or may be a flash memory”).

In reference to claim 6, modified Tsao teaches the method of claim 5, in addition to teaching:
wherein the memory of the electronic apparatus comprises a cache memory (Tsao Para 38 Lines 2-4 where RAM is the cache memory).

In reference to claim 8, modified Tsao teaches the method of claim 1, in addition to teaching:
wherein the electronic apparatus is mounted on a vehicle (Ochiai Para 137 describes the apparatus can be used as a vehicle-mounted camera).

In reference to claim 10, modified Tsao teaches the method of claim 1, in addition to teaching:
determining a degree of degradation of the target semiconductor chip based on the low supply voltage of the target semiconductor chip (Ochiai Para 4 describes estimating a degradation degree based on a threshold voltage increasing power supply voltage [low supply voltage as defined in Applicant Specification Para 3); and
adjusting a task schedule for the target semiconductor chip, in response to the degree of degradation exceeding a reference degree of degradation preset for the target semiconductor chip (Ochiai Fig. 3E shows an increase in lifetime of the semiconductor chip after L1 is passed, reflective of Fig. 2 Step S204-S206 and Para 49 switching to life-prolonging driving mode [adjusting a task based on degradation of the chip after passing a reference degree of degradation L1]).

In reference to claim 13, this claim recites a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform a method with the same limitations and structure as claim 1. Modified Tsao teaches the method of claim 1 (as shown above), in addition to teaching a non-transitory computer-readable storage medium (Tsao Para 88 Lines 9-13) storing instructions (Tsao Para 88 Lines 1-4) that, when executed by a processor, cause the processor to perform the method of claim 1. Claim 13 recites no additional limiting structures or features. Thus, claim 13 is likewise rejected.

In reference to claim 14, this claim recites an electronic apparatus with one of more processors configured to perform a method with the same limitations and structure as claim 1. Modified Tsao teaches the method of claim 1 (as shown above), in addition to teaching an electronic apparatus comprising one or more processors (Tsao Fig 2 Para 40 Lines 1-3). Claim 14 recites no additional limiting structures or features. Thus, claim 14 is likewise rejected.

In reference to claim 15, modified Tsao teaches the electronic apparatus of claim 14, in addition to teaching:
wherein the target semiconductor chip comprises a processor of the electronic apparatus or a processor of another electronic apparatus (Tsao Fig 2 CPU and Auxiliary Processor, Para 40 Lines 1-3).


In reference to claim 17, modified Tsao teaches the electronic apparatus of claim 15, in addition to teaching:
wherein the one or more processors comprise a central processing unit (CPU) (Tsao Fig 2 CPU and Para 40 Lines 1-3).

In reference to claim 18, modified Tsao teaches the electronic apparatus of claim 14, in addition to teaching: 
wherein the target semiconductor chip comprises a memory of the electronic apparatus or a memory of another electronic apparatus (Tsao Para 38 Lines 2-4 “the storage unit may be a static random access memory… or may be a flash memory”).

In reference to claim 19, modified Tsao teaches the electronic apparatus of claim 14, in addition to teaching:
wherein the electronic apparatus is mounted on a vehicle (Ochiai Para 137 describes the apparatus can be used as a vehicle-mounted camera).


In reference to claim 21, modified Tsao teaches an electronic apparatus (as shown in claim 14) in addition to teaching:
further comprising a memory storing instructions (Tsao Para 88 Lines 1-4 describe the “instructions in a form of software” and Tsao Para 88 Lines 9-13 describe the software module may located in random access memory, flash memory, etc.), which, when executed by the one or more processors (Tsao Para 88 Lines 13-17 the CPU or auxiliary processor reads the steps in the storage medium and completes the steps of the method [executes the method]), configure the one or more processors to perform (Tsao Para 88 Lines 13-17) the determination of the second voltage (Tsao Para 63 Lines 2-3, V--I being the second voltage), the controlling (Tsao Para 53 Lines 6-11), the determination of whether a result of the target task is the same as a reference result (Tsao Fig. 3 step S240 and Para 53 Lines 8-11 obtain a testing result eigenvalue Ti after running the task then Fig. 3 step S250 is performed), and the determination of the first voltage (Tsao Para 63 Lines 2-3, Vi-1 being the first voltage).

Claims 3, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao in view of Ochiai, further in view of Terechko et al. US Publication No. 2019/0278677 (hereinafter Terechko).

In reference to claim 3, modified Tsao teaches the method of claim 1. However, Tsao does not explicitly teach:
wherein in response to the one or more processors comprising a multi-core processor, the target semiconductor chip comprises a first core of the multi-core processor and the low supply voltage of the target semiconductor chip is determined by a second core of the multi-core processor.
In the analogous art of software based self-tests for hardware faults, Terechko teaches:
wherein in response to the one or more processors comprising a multi-core processor (Terechko Fig 2 Cores 1-4 and Para 12 Line 1-7), the target semiconductor chip comprises a first core of the multi-core processor and the low supply voltage of the target semiconductor chip is determined by a second core of the multi-core processor (Terechko Para 19 Lines 1-8, the self-test program of a processor core [core residing on target semiconductor chip] detects “operational parameters” of the core including voltage [operational voltage is low supply voltage as described in claim 1], all Cores 1-4 of Fig 2 have the same self-test program [the second core could determine the operating voltage of the semiconductor chip]).
It would have been obvious to one of ordinary skill in the art having the teachings of Tsao and Terechko before him before the effective filing date of the claimed invention to have modified Tsao to incorporate the teachings of Terechko. Tsao teaches accurate measurements of the minimum working voltage of a processor (Tsao Para 6 Lines 1-4). Terechko teaches a hardware fault detection apparatus through self-testing of cores (Terechko Para 11 Lines 1-5). One of ordinary skill in the art would know to modify Tsao’s teachings to use the cores as self-test resources to enable in-field diagnosis and screening of processor cores (Terechko Para 11 Lines 5-6) and allow for independent tests without introducing extra, dedicated hardware (Terechko Para 19 Lines 12-19).

In reference to claim 7, modified Tsao teaches the method of claim 1. However, Tsao does not explicitly teach:
wherein the electronic apparatus is fabricated as a system on chip (SoC).
In the analogous art of software based self-tests for hardware faults, Terechko teaches:
wherein the electronic apparatus is fabricated as a system on chip (SoC) (Terechko Para 12 Lines 1-7).
It would have been obvious to one of ordinary skill in the art having the teachings of Tsao and Terechko before him before the effective filing date of the claimed invention to have modified Tsao to incorporate the teachings of Terechko to reduce complexities and costs of the components by having all components be placed on a single chip.

In reference to claim 16, modified Tsao teaches the electronic apparatus of claim 14. However, Tsao does not explicitly teach:
wherein in response to the one or more processors comprising a multi-core processor, the target semiconductor chip is a first core of the multi-core processor and the low supply voltage of the target semiconductor chip is determined by a second core of the multi-core processor.
In the analogous art of software based self-tests for hardware faults, Terechko teaches:
wherein in response to the one or more processors comprising a multi-core processor (Terechko Para 12 Line 1-7), the target semiconductor chip comprises a first core of the multi-core processor and the low supply voltage of the target semiconductor chip is determined by a second core of the multi-core processor (Terechko Para 19 Lines 1-8, the self-test program of a processor core [target semiconductor chip] detects “operational parameters” of the core including voltage [operational voltage is low supply voltage], and in Terechko Para 11 Line 26-29, the monitoring core [second core] checks or alters the results of the second core’s self-test program [second core determines the operating voltage of the target semiconductor chip]).
It would have been obvious to one of ordinary skill in the art having the teachings of Tsao and Terechko before him before the effective filing date of the claimed invention to have modified Tsao to incorporate the teachings of Terechko per the motivation in claim 3.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao in view of Ochiai, further in view of Desai et al. US Publication No. 2019/0303777 (hereinafter Desai).

In reference to claim 9, modified Tsao teaches the method of claim 1. However, Tsao does not explicitly teach:
resetting the target semiconductor chip, in response to the target semiconductor chip failing to generate a result of the preset target task.
In the analogous art of protocol level control for system-on-chip (SoC) reset management, Desai teaches:
resetting the target semiconductor chip (Desai Para 184 Lines 1-2 resets malfunctioning IP agents [target semiconductor chips]), in response to the target semiconductor chip failing to generate a result of the preset target task (Desai Para 184 Lines 2-5 malfunctioning IP agents may become non-responsive or erroneously generate transactions [chips fail to generate results of their preset tasks]).
It would have been obvious to one of ordinary skill in the art having the teachings of Tsao and Desai before him before the effective filing date of the claimed invention to have modified Tsao to incorporate the teachings of Desai. Tsao teaches accurate measurements of the minimum working voltage of a processor (Tsao Para 6 Lines 1-4). Desai teaches a system that consistently implements resets and/or power management functionality on SoC (Desai Para 2 Lines 1-4). One of ordinary skill in the art would know to modify Tsao’s teachings to provide uniform implementation of functions leading to a consistent system view among SoCs (Desai Para 20 Lines 5-8).

In reference to claim 20, modified Tsao teaches the electronic apparatus of claim 14. However, Tsao does not explicitly teach:
wherein the one or more processors are further configured to perform resetting the target semiconductor chip, in response to the target semiconductor chip failing to generate a result of the preset target task.
In the analogous art of protocol level control for system-on-chip (SoC) reset management, Desai teaches:
wherein the one or more processors (Desai Para 184 Liens 1-2 the reset manager being the one or more processors) are further configured to perform resetting the target semiconductor chip (Desai Para 184 Lines 1-2 resets malfunctioning IP agents [target semiconductor chips]), in response to the target semiconductor chip failing to generate a result of the preset target task (Desai Para 184 Lines 2-5 malfunctioning IP agents may become non-responsive or erroneously generate transactions [chips fail to generate results of their preset tasks]).
It would have been obvious to one of ordinary skill in the art having the teachings of Tsao and Desai before him before the effective filing date of the claimed invention to have modified Tsao to incorporate the teachings of Desai. Tsao teaches accurate measurements of the minimum working voltage of a processor (Tsao Para 6 Lines 1-4). Desai teaches a system that consistently implements resets and/or power management functionality on SoC (Desai Para 2 Lines 1-4). One of ordinary skill in the art would know to modify Tsao’s teachings to provide uniform implementation of functions leading to a consistent system view among SoCs (Desai Para 20 Lines 5-8).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao in view of Ochiai, further in view of Akimoto US Publication No. 2019/0187998 (hereinafter Akimoto).

In reference to claim 11, modified Tsao teaches the method of claim 1. However, Tsao does not explicitly teach:
wherein the method is performed in response to a determined current point in time being a preset target point in time. 
However, Akimoto teaches:
wherein the method is performed in response to a determined current point in time being a preset target point in time (Akimoto Para 105 Lines 8-10 show the boot start time [preset target point in time] is a time when the computing nodes are powered on to start the boot [perform the method in response to the current point in time being the preset target point in time]).
It would have been obvious to one of ordinary skill in the art having the teachings of Tsao and Akimoto before him before the effective filing date of the claimed invention to have modified Tsao to incorporate the teachings of Akimoto. Tsao teaches accurate measurements of the minimum working voltage of a processor (Tsao Para 6 Lines 1-4). Akimoto teaches a job scheduler which performs power supply control of computing nodes (Akimoto Para 105 Lines 1-2). One of ordinary skill in the art would know to modify Tsao’s teachings to improve performance of a whole computer system (Akimoto Para 9 Lines 4-8).

In reference to claim 12, modified Tsao teaches the method of claim 11 in addition to teaching:
wherein the target point in time is included in a sequence of points in time in which a device is powered off (Akimoto Para 105 Lines 4-8 performs the method of evaluating relations where the “boot start time [target point in time] of the powered-off computing nodes [points in time in which the device, computing node is a device which may include mounted peripherals, is powered off] is set as the present time”) 
wherein the vehicle, on which the electronic apparatus is mounted (Ochiai Para 137 further teaches the apparatus can be used as a vehicle-mounted camera). 

Response to Arguments
Examiner notes that the amendments filed 08/26/2022 have overcome the 35 U.S.C. 101 rejections of claims 1-8, 11-19, and 21. Thus, the 35 U.S.C. 101 rejections are withdrawn.
Applicant’s amendments filed 08/26/2022 regarding art rejection under 35 USC 103 have been considered but are moot because the new ground of rejection relies on newly cited references and portions of the references previously cited. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A. LATHAM/Examiner, Art Unit 2186                                                                                                                                                                                         




/Paul Yen/Primary Examiner, Art Unit 2186